Citation Nr: 1633370	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  08-26 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to PTSD.

3.  Entitlement to service connection for a sleep disorder. 

4.  Entitlement to an initial compensable rating for residual scars due to an in-service shell fragment wound (SFW) of the left buttock prior to January 17, 2012, and a rating in excess of 10 percent thereafter.

5.  Entitlement to a rating greater than 30 percent for PTSD.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  He is the recipient of a Combat Infantryman Badge and a Purple Heart.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In December 2011, the Board remanded the issue of entitlement to an initial compensable rating for residual scars due to an in-service fragment wound of the left buttock prior to January 17, 2012, and a rating in excess of 10 percent thereafter, for further development.  That development has been completed, and the appeal has been returned to the Board for further appellate consideration.

The Veteran currently has an initial non-compensable rating for residuals scars from the date of the claim, August 23, 2007, to January 16, 2012; and an initial rating of 10 percent disabled from January 17, 2012.  During the course of development, the Veteran has sought an earlier effective date of August 23, 2007, for the 10 percent rating.  See, e.g., September 2012 Veteran Statement.  Based on the Veteran's statements, the Board characterizes these additional requests as a claim for an initial compensable rating for residual scars.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for residuals of SFW to the left buttock, currently evaluated as a scar disability.  He claims that his residual disability includes left hip pain.  Notably, service connection for a separate left hip strain has been denied by a December 2011 Board decision.  

Historically, the Veteran's service treatment records reflect treatment for SFW to the left buttock with debridement.  He reported left hip pain after the SFW injury.  See STR dated July 26, 1969.  An x-ray examination in 2008 demonstrated retained shrapnel.  To date, the adjudication of the Veteran's SFW injury has been limited to residual scarring, but there has been no specific adjudication of whether he is entitled to a separate rating for a muscle injury.  See 38 C.F.R. §§ 4.56, 4.73 Diagnostic Code 5318.  The Board regrets further delay in adjudicating this claim, but finds that additional criteria which may be favorable to the Veteran should be applied in this case.  An additional examination is necessary to properly evaluate the left buttock muscle injury.

As for the remaining issues, a remand is required to provide the Veteran a videoconference hearing.  In his February 2015 substantive appeal, he requested a live videoconference hearing for the issues of service connection for hypertension, to include as secondary to PTSD; service connection for GERD, to include as secondary to PTSD; service connection for a sleep disorder; entitlement to an increased rating for PTSD; and entitlement to initial compensable rating for bilateral hearing loss.  Where a Board hearing is requested, the Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38°U.S.C.A. § 7107(b), (d) (West 2014); 38 C.F.R. §§ 3.103(c), 20.700(a) (2015).  On remand, the Veteran must be provided a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder any relevant private and/or VA treatment records.

2.  With respect to the claims of service connection for hypertension, to include as secondary to PTSD, service connection for GERD, to include as secondary to PTSD, service connection for a sleep disorder, entitlement to an increased rating for PTSD and entitlement to initial compensable rating for bilateral hearing loss, schedule the Veteran for a videoconference hearing at the appropriate RO at the next available opportunity in accordance with applicable procedures.  If the Veteran wishes to withdraw his hearing request, he should do so in writing at the RO.  The case should then be returned to the Board, if in order.

3.  With respect to the claim of entitlement to a higher rating for residuals of SFW to the left buttock, schedule the Veteran for appropriate examination to evaluate any residual impairment of the left buttock muscle - Muscle Group XVII.  In so doing, the examiner should consider the Veteran's complaints of left hip pain in light of the diagnostic criteria of Muscle Group XVII and the July 26, 1969 STR wherein the Veteran reported left hip pain after the SFW injury.

4.  Thereafter, readjudicate the issue of entitlement to a higher rating for residuals of SFW to the left buttock with specific consideration of whether a schedular rating is warranted for a muscle injury under Diagnostic Code 5318.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

